DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 14-20) in the reply filed on 8/22/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 4010636) in view of Coulter (US 3019/0046373). Clark discloses a vehicle comprising: 
a container base (frame of the vehicle 51-55) including: a controller (16); and 
a camera (94) having a field of view (facing the caster wheel, see figure 4); and 
a power base (all of the wheels, casters, caster arm, frame holding the wheels, motor, see figure 4) configured to move the container base across the one or more surfaces, the power base comprising: 
a base structure (see figure below) including a second controller (terminal boards, Col. 6, lines 26-29); 
two clusters (one on the left side where wheels 58 are mounted and a second cluster on the right, where more sets of wheels 58 are mounted) disposed laterally on each side of a base, each cluster rotatably connected to the base (around pivot 66), each cluster including a front wheel (there are front wheels on the right and left sides) and a back wheel (there are back wheels on the right and left side); and one caster (84), the caster connected to a caster arm with a caster mount (see figure 4 as the caster has an arm and is connected to the base), the caster arm mounted to the right side of the base, wherein the casters are disposed partially within the camera's field of view (see figure 4), the caster mount comprise a centering device (91) that urges the casters to a predetermined orientation when the casters are not in contact with the one or more surfaces or when on the surface (Col. 6, lines 6-13).
Clark does not mention two casters. However, Coulter (US 2019/0046373) discloses two casters (see figure 1A) mounted on caster arms. It would have been obvious for one of ordinary skill in the art to modify Clark by adding a second caster with its arm, in order to further stabilize the vehicle by adding the second caster onto the left side of the base, wherein the caster would include the centering device so as to balance the vehicle as both centering devices on the casters would act to stabilize the right and left side of the vehicle.

    PNG
    media_image1.png
    471
    655
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 15-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611